In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Kelly, J.), dated February 2, 2004, which granted the defendant’s motion for summary judgment dismissing the complaint and denied her cross motion to compel discovery.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint (see Workers’ Compensation Law § 29 [6]). The defendant was acting within the scope of his employment when he assigned the plaintiff to work at his residence, and since the plaintiff conceded she was acting within the scope of her employment at the time of the accident, the plaintiff and the defendant were co-employees. Therefore, workers’ compensation is the plaintiff’s exclusive remedy and she is barred from maintaining this action (see Macchirole v Giamboi, 97 NY2d 147, 150 [2001]; Heritage v Van Patten, 59 NY2d 1017, 1018 [1983]; Lozado v Felice, 8 AD3d 633, 634 [2004]; Sojka v Romeo, 293 AD2d 522, 523 [2002]).
*563In view of the foregoing, we need not reach the plaintiff s remaining contentions. Schmidt, J.P., Santucci, Crane and Skelos, JJ., concur.